PER CURIAM.
The Pan American Surety Company was plaintiff in an action of interpleader. M. O. Cooke and Morris Motors, Inc. were alleged to be contending claimants to a fund in the possession of Pan American Surety Company. The court, by its final decree, found that the plaintiff was not entitled to interpleader upon the ground that plaintiff did not show that the adverse claims were dependent or had a common origin. Having so determined the court made certain orders relative to the claims involved. It is from this final decree that this appeal is taken by Pan American Surety Company.
Upon the trial court’s finding that inter-pleader was not proper under the facts set forth in the complaint, we are in entire accord. See Paul v. Harold Davis, Inc., 155 Fla. 538, 20 So.2d 795; Miller v. Kokanour, 155 Fla. 543, 20 So.2d 797. Having determined that interpleader did not lie, the court had no authority to then ad*291judicate the rights of the parties. Drummond Title Company v. Weinroth, Fla.1955, 77 So.2d 606. Therefore the final decree appealed is affirmed insofar as it held inter-pleader was improper and is reversed as to that portion which purported to adjudicate the rights of the parties, and the cause is remanded for the entry of an amended final decree dismissing the complaint.
Affirmed in part and reversed in part and remanded.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.